[NOT FOR PUBLICATION]

                United States Court of Appeals
                    For the First Circuit
                                         
No. 97-1189

               IN RE: THUNDERBOLT REALTY TRUST,
                           Debtor.
                                         

                      ELEANOR B. MARTIN,

                    Plaintiff, Appellant,

                              v.

                RUSSELL E. MARTIN, SR., ET AL.

                    Defendants, Appellees.
                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Michael A. Ponsor, U.S. District Judge]                                                                

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Aldrich, Senior Circuit Judge, and                                                       
                    Lynch, Circuit Judge.                                                    

                                         

Louis Kerlinsky on brief for appellant.                           
Mark H. Bluver, Steven Weiss, Susan E. Zak, and Shatz, Schwartz &amp;                                                                             
Fentin, P.C. on brief for appellee Steven Weiss, Chapter 7 Trustee.                    
Stephan M. Rodolakis, Mark Foss, and Peters, Barhill, Massad &amp;                                                                          
Rodolakis on brief for appellee A. Richard Grebe.                 
Michael J. Rye and Doherty, Wallace, Pillsbury &amp; Murphy, P.C. on                                                                         
brief for appellees Park West Bank and Trust Company and David Azran.
                                         
                      September 19, 1997
                                         

          Per Curiam.   We have reviewed the  parties' briefs                      Per Curiam                                

and the  record on  appeal.   We affirm  the decision of  the

district  court that the complaint filed by appellant Eleanor

Martin  failed to  comply  with  the  applicable  statute  of

limitations  for  the  reasons stated  in  the  court's well-

reasoned memorandum.  See Loc. R. 27.1.  The judgment entered                                     

on December 18, 1996 is affirmed.  Costs to appellees.

          Affirmed.                               

                             -2-                                          2